ACCEPTED
                                                                               03-14-00782-CV
                                                                                       4995038
                                                                    THIRD COURT OF APPEALS
                                                                               AUSTIN, TEXAS
                                                                          4/22/2015 4:36:26 PM
                                                                             JEFFREY D. KYLE
                                                                                        CLERK
                          No. 03-14-00782-CV

                                                               FILED IN
                         In The Court Of Appeals        3rd COURT OF APPEALS
                                                            AUSTIN, TEXAS
                     For The Third Court Of Appeals
                                                        4/22/2015 4:36:26 PM
                              Austin, Texas
                                                          JEFFREY D. KYLE
                                                                Clerk


                 SANTANDER CONSUMER USA, INC.,
                               Appellant,

                                   v.

  MARIO A. MATA, CENTROPLEX AUTOMOBILE RECOVERY, INC.,
JOHN F. THOMPSON d/b/a CENTROPLEX AUTOMOBILE RECOVERY ,
   INC., REDSHIFT INVESTIGATION INC., and BLAKE THORNTON
                         VANDUSEN,
                               Appellees.



 ON APPEAL FROM THE 353Ro JUDICIAL DISTRICT COURT, TRAVIS COUNTY, TEXAS
                              TRIAL COURT
                      CAUSE No. D-1-GN-13-000677



      APPELLEE MARIO A. MAT A'S AMENDED NOTICE OF
     APPEARANCE AND DESIGNATION OF LEAD APPELLATE
                        COUNSEL


                                 E. JASON BILLICK, SBN: 24078230
                                 WILLIAM B. GAMMON, SBN: 07611280
                                  GAMMON LAw OFFICE, PLLC
                                 1201 Spyglass Drive, Ste. 100
                                 Austin, Texas 78746
                                 Phone: (512) 472-8909
                                 Fax: (888) 545-4279
                                 firm@ gammonlawoffice.com
TO THE HONORABLE JUSTICES OF THIS COURT:

      NOW COME E. Jason Billick and William B. Gammon of the Gammon

Law Office and file this Notice of Appearance and Designation of Lead Counsel in

accordance with Texas Rule of Appellate Procedure 6.1. The following attorney

will serve as lead counsel and attorney in charge:

 E. JASON BILLICK, SBN: 24078230
 GAMMON LAw OFFICE, PLLC
 1201 Spyglass Drive, Ste. 100
 Austin, Texas 78746
 Phone: (512)472-8909
 Fax: (888) 545-4279
 firm@ gammonla woffice.com

In accordance with Texas Rule of Appellate Procedure 6.3(a), Appellee Mario A.

Mata respectfully requests that any notices, copies of documents filed in an

appellate court, or other communications made in accordance with his appeal be

sent to counsel, E. Jason Billick. Counsel expects The Tighe Law Firm, PC to

appear as well as counsel of record.
                           Respectfully submitted,



                           E. JA 0 BILLICK, SBN: 24078230
                           WILLIAM B. GAMMON, SBN: 07611280
                           GAMMON LAW OFFICE, PLLC
                           1201 Spyglass Drive, Ste. 100
                           Austin, Texas 78746
                           Phone:(512)472-8909
                           Fax: (888) 545-4279
                           firm@gammonlawoffice.com

                           Counsel for Appellee Mario A. Mata




Mario A.
Appellee
111 Congress Avenue, Suite 400
Austin, Texas 78701
Tel: (512) 681 -4461
Fax: (512) 628-2147




                                   2
                         CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing instrument has been

served by Pro-Doc e-service or facsimile on this the 22nd day of April 2015:


Christopher A. Lotz                            Karen C. Burgess
David L. Treat                                 RICHARDSON+ BURGESS, LLP
LINDOW STEPHENS TREAT, LLP                     221 West 61h Street, Suite 900
The Vogue Building                             Austin, Texas 78701
600 Navano Street, Sixth Floor                 Tel: (512) 482-8808
San Antonio, Texas 78205                       Fax: (512) 499-8886
Tel: (210) 227-2200                            kburgess @richardsonburgess.com
Fax: (210) 227-4602                            Attorney for Appellees Centroplex
clotz@ 1stlaw.com                              Automobile Recovery, Inc. and
dlt@l stlaw.com                                John F. Thompson
Attorneys for Appellee Red Shift
Investigation, Inc.

JohnS. Kenefick                                Donald L. Turbyfill
John R. Sigety                                 Deborah C. S. Riherd
MACDONALD DEVIN, P.C.                          Vicki W. Hart
3800 Renaissance Tower                         DEVIN, NAYLOR & TURBYFILL,
1201 Elm Street                                PLLC
Dallas, Texas 75270                            4801 Woodway, Suite 420-West
Tel: (214) 744-3300                            Houston, Texas 77056
Fax: (214)747-0942                             Tel: (713) 622-8338
jkeneifick@ macdonalddevin.com                 Fax: (713) 586-7053
jsigety@ macdonalddevin.com                    dturbyfil @dntlaw .com
Attorneys for Appellee                         driherd @dntlaw.com
Blake Thornton Vandusen                        vhart @dntlaw.com
                                               Attorneys for Appellant Santander
                                               Consumer USA, Inc.




                                      E.   Jason~
                                           3